Citation Nr: 0109574	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-14 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected disability pension benefits.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1, 
1941 to May 10, 1942, and from August 25, 1942 to March 31, 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision from the 
Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board notes that additional evidence was submitted to the 
Board following the issuance of the most recent Supplemental 
Statement of the Case.  

Any pertinent evidence submitted by the appellant or 
representative which is accepted by the Board under the 
provisions of this section, as well as any such evidence 
referred to the Board by the originating agency under 
38 C.F.R. § 19.37(b), must be referred to the agency of 
original jurisdiction for review and preparation of a SSOC 
unless this procedural right is waived by the appellant or 
representative or unless the Board determines that the 
benefit, or benefits, to which the evidence relates may be 
allowed on appeal without such referral.  38 C.F.R. 
§ 20.1304(c).  

The new evidence need not be referred in this case because it 
is not pertinent.  The evidence is not pertinent because it 
duplicates pertinent information concerning the veteran's 
service already of record, in essence, his recognized 
guerilla service and his service in the USAFFE.  Therefore, 
referral of this evidence is not required in this case as it 
is not pertinent.  38 C.F.R. § 20.1304(c).  


FINDING OF FACT

The veteran had service as a recognized guerilla and service 
in United States Armed Forces in the Far East (USAFFE) during 
the period from September 1, 1941 to May 10, 1942, and from 
August 25, 1942 to March 31, 1946.  


CONCLUSION OF LAW

The criteria for basic entitlement to VA nonservice-connected 
disability pension benefits have not been met.  38 U.S.C.A. 
§§ 101(2), 107, 1521 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.1, 3.2, 3.3, 3.6, 3.8, 3.9 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

According to the Affidavit for Philippine Army Personnel the 
veteran was inducted into the USAFFE in September 1941 where 
he served with A Company, 1st Battalion, 62nd Infantry.  From 
August 1942 to January 1943 he was part of "Sigma, Sect Unit 
6."  He was part of the 66th Infantry from January 1943 until 
he was processed in May 1945.  Service records indicate that 
he was part of A Company, 1st Battalion, 62nd Infantry at the 
time of his discharge in March 1946.  

In January 2000 the veteran submitted a claim for pension 
benefits.  Submitted with this application were various 
service records.  One of these documents specifically 
documented that he served  in the 62nd Infantry.  

In April 2000 the RO received, in pertinent part, the service 
department's certification of the veteran's service.  It 
certified that the veteran had service in the USAFFE 
(including the regular Philippine Army(PA)) and service as a 
recognized guerilla during the period from September 1, 1945 
to May 10, 1942, and from August 25, 1942 to March 31, 1946.  

In his appeal the veteran contended that he was entitled to 
benefits pursuant to 38 C.F.R. § 3.342 and the decision in 
Quiban v. Veterans Administration, 713 F. Supp. 436 (D.D.C. 
1989).  

Criteria

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).




In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the claimant 
have active military, naval or air service.  See 38 U.S.C.A. 
§§ 101(2), (24), 1521(a); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).

"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.8.

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 C.F.R. § 3.8(a).

Service of persons enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive were made under the 
provisions of Pub. L. 190 as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Pub. L. 190. 
(Authority: 38 U.S.C. 107) 38 C.F.R. § 3.8 (b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension or burial benefits.  38 C.F.R. § 3.8(c) and (d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
nonservice-connected pension benefits.  38 U.S.C.A. § 107(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096 (2000).  

By virtue of the RO's notices and rating determinations, 
including the Statement of the Case issued during the 
pendency of the appeal, the appellant was given adequate 
notice of the pertinent regulations pertaining to his claim 
for pension benefits.  VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103).  

The Board is of the opinion that there is no duty to assist 
in this case because the evidence on file establishes (as 
will be discussed below) that the claim must be denied as a 
matter of law.  

Therefore, even if every effort were undertaken to assist the 
appellant in obtaining relevant evidence, there would remain 
no reasonable possibility that such assistance could aid in 
substantiating this claim.  Thus, the Board concludes that 
there is no further duty to assist the appellant in the 
development of his claim.  See VCAA of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103A).

Eligibility for Nonservice-Connected Pension

As was stated above, the service department specifically 
determined that the veteran had service from September 1941 
to May 1942 and from August 1942 to March 1946, including 
recognized guerilla service, service in the USAFFE, and 
regular PA service.  


As stated above, the veteran contends that he is entitled to 
pension benefits pursuant to 38 C.F.R. § 3.342 and the 
decision in Quiban v. Veterans Administration, 713 F. Supp. 
436 (D.D.C. 1989).  The Board notes that the above holding 
was reversed in Quiban v. Veterans Administration, 289 U.S. 
App. D.C. 62, 928 F.2d 1154 (D.C. Cir. 1991).

The Board finds that the service department's determination 
that the veteran had recognized guerrilla service, Regular PA 
service, and service in the USAFFE is binding on VA.  
38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 532.

There is no contention or evidence indicating that the 
service as verified by the service department is based on 
erroneous information in such a way as to warrant a further 
request to the service department to verify or recertify 
additional military service.  The veteran's service records 
and other statements provide the same information used by the 
service department for verification.  See Sarmiento v. Brown, 
7 Vet. App. 80 (1994).  

Veterans with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerillas, regular PA, or 
service with the new Philippine Scouts under Public Law 190, 
79th Congress shall not be deemed to have been in active 
military service with the Armed Forces of the United States 
for the purpose of establishing entitlement to nonservice-
connected disability pension.  See 38 U.S.C.A. § 107; 
38 C.F.R. § 3.8(c), (d).  Therefore, the Board finds that the 
veteran is not eligible for the requested benefit.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; basic eligibility for pension is precluded based 
on the veteran's service.  Therefore, the appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Basic eligibility for nonservice-connected VA disability 
pension benefits is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

